DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the printer main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the printer main body" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the printer main body" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim
10 recites the limitation "the printer main body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20160185140) and further in view of Kim (KR 20160091608).
With regard to claim 1, Ishida discloses a printer case assembly (4) [Fig. 1 (a)] structure comprising: 
a print main body [Fig. 1(b)];
a first case (not labeled) [Fig. 1(a)] disposed at a portion of the printer main body;
a second case (6) disposed to surround the print main body except for an installing area (5) of the first case and a cover installation opening part area [Fig. 1(a)]; and 
a separation prevention part formed in the first and second cases to prevent the first case from being separated from the latching sill part; and 
an assembly hook unit formed in a hook structure in the printer main body and in the second case to assemble the second case.

    PNG
    media_image1.png
    660
    728
    media_image1.png
    Greyscale

Ishida does not disclose a latching sill part formed in the print main body and in the first case to assemble the first case.
However, Kim teaches a latching sill part formed in the print main body and in the first case to assemble the first case [Fig. 4 & Fig. 11].

    PNG
    media_image2.png
    200
    470
    media_image2.png
    Greyscale


With regard to claim 9, Ishida’s modified printer case assembly discloses all the limitations of claim 1 and Ishida also discloses wherein the separation prevention part includes: a separation prevention groove formed in the first case; and a protrusion formed at an end of the second case facing the separation prevention groove and inserted into the separation prevention groove.

    PNG
    media_image3.png
    661
    728
    media_image3.png
    Greyscale


claim 11, Ishida’s modified printer case assembly structure discloses all the limitations of claim 1, but does not disclose further comprising a shaking prevention protrusion formed on a contact portion between the printer main body and the first case to prevent the first case coupled to the printer main body from shaking.
However, Kim teaches a shaking prevention protrusion formed on a contact portion between the printer main body and the first case.

    PNG
    media_image4.png
    370
    799
    media_image4.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the shaking prevention protrusion of Kim to the printer case assembly of Ishida in order to help secure the second case of the printer assembly.
With regard to claim 12, Ishida’s modified printer case assembly structure discloses all the limitations of claim 1, and Ishida also discloses further comprising an opening/closing cover part (8) disposed on the cover installation opening part of the printer main body [Fig. 1], the opening/closing cover part being opened and closed for paper replacement [Para. 0034], wherein the opening/closing cover part includes a hinge member formed with a hinge shaft having a latching hook in an arc-shaped hinge guide part [Fig. 2], and wherein the printer main body includes a shaft support member formed with a hinge hole into which the hinge shaft is inserted [Fig. 2].
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20160185140) and further in view of Kim (KR 20160091608) as applied to claim 1 above, and further in view of Morita (US 20020056354).
With regard to claim 2, Ishida’s modified printer case assembly structure discloses all the limitations of claims 1 but does not disclose wherein the assembly hook unit includes: a support hook member including an elastic support part protruding from the printer main body and a support hook formed on the elastic support part; and a support hook latching part formed in the second case while facing the support hook member to latch with the support hook member.
However, Morita teaches a support hook member (40) including an elastic support part (50) protruding from the printer main body and a support hook [top of spring; Fig. 1] formed on the elastic support part; and a support hook latching part (34) formed in the second case while facing the support hook member to latch with the support hook member [Fig.1].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the support hook member and support hook latching part of Morita with the case assembly to Ishida modified so as to apply force to the second case and help secure the second case of the printer assembly.
With regard to claim 3, Ishida’s modified printer case assembly structure discloses all the limitations of claims 1 but does not disclose wherein the assembly hook unit includes: a support hook member including an elastic support part protruding from the second case and a support hook formed on the elastic support part; and a support hook latching part formed in the print main body while facing the support hook member to latch with the support hook member.
However, Morita teaches a support hook member (40) including an elastic support part (50) protruding from a second case and a support hook [top of spring; Fig. 1] formed on the elastic support 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the support hook member and support hook latching part of Morita with the case assembly to Ishida modified so as to apply force to the print main body and help secure the second case of the printer assembly.
With regard to claims 4 and 5, Ishida’s modified printer case assembly structure discloses all the limitations of claim 2 and 3 respectively and Morita also discloses wherein the support hook member further includes a disassembly handle part (47) [engaging member; Para. 0029].
With regard to claim 6, Ishida’s modified printer case assembly structure discloses all the limitations of claim 2, and Ishida also discloses wherein the second case includes: a bottom plate [Fig. 2] formed with an opening; side plates [Fig. 1(a)] placed on both lateral sides of the bottom plate, a rear plate placed on a rear portion of the bottom plate [Fig. 2]; and a main body receiving plate extending parallel to the bottom plate on the rear plate [plate below print main body; Fig. 2]. 

    PNG
    media_image5.png
    661
    728
    media_image5.png
    Greyscale



Allowable Subject Matter
Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is objected to because the prior art does not teach or make obvious a reinforcing protrusion part extending from the hook receiving protrusion part; and a guide wedge formed on an upper portion of the reinforcing protrusion part to guide a binding with the support hook member.
Claim 10 is objected to because the prior art does not teach or make obvious a sliding protrusion moving groove including a horizontal moving groove formed in a printer main body facing a sliding protrusion, formed at both lateral sides of a first case; and a vertical moving groove communicating with the horizontal moving groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853